      Case 3:16-cv-00085-MEM Document 153 Filed 07/08/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                  :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                    :

                 Plaintiff                :     CIVIL ACTION NO. 3:16-85

        v.                                :         (JUDGE MANNION)

STATOIL USA ONSHORE                       :
PROPERTIES INC.,
                                          :
                 Defendant

                                    ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT Rescigno’s motion for preliminary approval of the

parties’ settlement agreement and appointment of class representatives and

class counsel, (Doc. 101), is GRANTED as follows:

  (1) The class referenced in the parties’ settlement agreement, (Doc.

     137), is preliminarily certified as a settlement class as follows:

             Royalty Owners in Northern Pennsylvania who have
             entered into oil and gas leases, regardless of the type
             of lease, that provide that the Royalty Owner is to be
             paid Royalties and to whom [SOP] has (or had) an
             obligation to pay Royalties on production attributable
             to [SOP]’s working interest. All named plaintiffs are
             preliminarily appointed as class representatives for
             the settlement class;
   Case 3:16-cv-00085-MEM Document 153 Filed 07/08/20 Page 2 of 3




(2) Robbins Gellar Rudman & Dowd LLP, The Clark Law Firm, P.C,

  and Chitwood Harley Harnes LLP are preliminarily approved as

  class counsel;

(3) The settlement agreement, (Doc. 137), is preliminarily approved,

  subject to final approval at a final fairness hearing;

(4) Gilardi & Co. LLC is preliminarily approved as the settlement

  administrator;

(5) The proposed class notice form, attached to the settlement as

  Exhibit A-1, (Doc. 137-2), is approved and shall be sent out

  pursuant to the terms of the settlement agreement;

(6) The following schedule and procedures for completing the final

  approval process as set forth in the parties’ settlement

  agreement are hereby approved as follows:

   Deadline to mail notices (“the       Fourteen (14) calendar days
   Notice Date”)                        after entry of the court’s
                                        preliminary approval order
   Deadline to file motions in          Thirty-five (35) calendar days
   support of final approval of         prior to the final fairness hearing
   settlement, plan of
   administration, and any
   application(s) for attorneys’ fees
   and expenses
   Deadline to submit requests for      Twenty-one (21) calendar days
   inclusion or objection to            prior to the final fairness hearing
   settlement, plan of
   administration, and/or attorneys’
   fees and expenses
                                  -2-
         Case 3:16-cv-00085-MEM Document 153 Filed 07/08/20 Page 3 of 3




         Class counsel to provide SOP        Fourteen (14) calendar days
         copies of all requests for          prior to the settlement hearing
         exclusion
         Deadline to file replies in         Seven (7) calendar days prior to
         support of the settlement, plan     the settlement hearing
         of administration, and/or any
         attorneys’ fees and expenses;
         and Deadline to file proof of
         notice
         Final fairness hearing              At the court’s convenience, but
                                             no fewer than one-hundred
                                             (100) days after the court’s
                                             preliminary approval order


   (7) The final approval hearing is hereby preliminarily set for October 16,

       2020 at 10:30 a.m., in Courtroom 3, William J. Nealon Federal Building

       & Courthouse, 235 N. Washington Avenue, Scranton, PA 18501; and

   (8) In accordance with the above schedule provided by the parties, thirty-

       five (35) days prior to the final fairness hearing, the parties shall file

       motions and memoranda in support of final approval of the settlement

       agreement.


                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: July 8, 2020
16-0085-05-ORDER




                                      -3-
